           Case 1:20-cv-01014-RA Document 27 Filed 05/26/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      USDC-SDNY
                                                                   DOCUMENT
 LUIS FONSECA, individually and as                                 ELECTRONICALLY FILED
 guardian of P., his teenage daughter, an                          DOC#:
 Infant,                                                           DATE FILED: 5-26-20

                              Plaintiff,
                                                                     20-CV-1014 (RA)
                         v.
                                                                          ORDER
 CITY OF NEW YORK, NEW YORK CITY
 DEPARTMENT OF EDUCATION, JANICE
 BRUCE, AND MIGUELINA URENA,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the joint letter and proposed case management plan filed by the

parties. The joint letter, however, does not indicate whether the parties can do without an initial

status conference at this time, as directed by the Court’s May 20, 2020 Order. Accordingly, the

Court presumes that the parties wish to proceed with the initial conference on Friday, May 29,

2020 at 3:15 p.m. In light of the COVID-19 crisis, the Court will hold the conference by telephone.

The parties shall use the dial-in information provided below to call into the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         Counsel should also review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      May 26, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
